Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Birkedal et al. (U.S. 2009/0203158 A1, hereinafter refer to Birkedal) in view of Ledentsov et al. (U.S. 2007/0291808 A1, hereinafter refer to Ledentsov).
Regarding Claim 1: Birkedal discloses an optical device (see Birkedal, Figs.2a-2b as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    645
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    621
    591
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    258
    439
    media_image3.png
    Greyscale

a radiation collimator (112/114/116/220) configured to generate a directed light beam based on omni- directional light emission (see Birkedal, Figs.2a-2b as shown above and ¶ [0066]); and 
one or more optical elements (the micro/nano-structure of the dielectric top-mirror 240 is equivalent to the claimed “optical elements”) configured to change a parameter of the directed light beam (see Birkedal, Figs.2a-3 as shown above, ¶ [0069] - ¶ [0070], and ¶ [0075]). 
Note: the claimed and prior art products are identical or substantially identical in structure; therefore, the claimed functional limitation is an inherent characteristic of the prior art.
The discovery of a previously unappreciated property of a prior art, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Birkedal is silent upon explicitly disclosing wherein the radiation collimator is a resonant cavity light emitting diode (RCLED); 
wherein the radiation collimator comprises one or more light emitters, the one or more light emitters being quantum dots or luminescent molecules configured to generate the omni-directional light emission; and 
wherein the omni-directional light emission is incoherent.
Before effective filing date of the claimed invention the disclosed wherein the radiation collimator to be a resonant cavity light emitting diode (RCLED); 
wherein the radiation collimator comprises one or more light emitters, the one or more light emitters configured to generate the omni-directional light emission in order to provide an ultrafast way to modulate the intensity of an optoelectronic device.
For support see Ledentsov, which teaches wherein the radiation collimator (900) is a resonant cavity light emitting diode (RCLED) (see Ledentsov, Fig.10 as shown below, ¶ [0002], ¶ [0049], and ¶ [0102]); 
wherein the radiation collimator (900) comprises one or more light emitters, the one or more light emitters being quantum dots or luminescent molecules configured to generate the omni-directional light emission (see Ledentsov, Fig.10 as shown below, ¶ [0020], ¶ [0049], ¶ [0055], ¶ [0060], ¶ [0098], and ¶ [0102]); and 
wherein the omni-directional light emission is incoherent (see Ledentsov, Fig.10 as shown below).

    PNG
    media_image4.png
    720
    846
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Birkedal prior art radiation collimator (112/114/116/220) with Ledentsov radiation collimator (900) known to provide an ultrafast way to modulate the intensity of an optoelectronic device, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 2: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein an optical coupler (note, the structure of bottom portion of micro/nano-structure of the dielectric top-mirror 240 and the top portion of top mirror 220 is equivalent to the claimed “optical coupler”) configured to couple the directed light beam to the one or more optical elements (micro/nano-structure of the dielectric top-mirror 240) (see Birkedal, Figs.2a-2b as shown above and see Ledentsov, Fig.10 as shown above).  
Regarding Claim 3: Birkedal as modified teaches an optical device as set forth in claim 2 as above. The combination of Birkedal and Ledentsov further teaches wherein the optical coupler is further configured to adjust a phase of the directed light beam (see Birkedal, Figs.2a-2b as shown above).  
Regarding Claim 4: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the radiation collimator (112/114/116/220) comprises: 
a first reflector (112) (see Birkedal, Figs.2a-2b as shown above); 
a second reflector (220) (see Birkedal, Figs.2a-2b as shown above); and 
a spacer (114) between the first reflector (112) and the second reflector (220) (see Birkedal, Figs.2a-2b as shown above); 
wherein the first reflector (112), the second reflector (220), and the spacer (114) form a resonant cavity (see Birkedal, Figs.2a-2b as shown above).  
Regarding Claim 5: Birkedal as modified teaches an optical device as set forth in claim 4 as above. The combination of Birkedal and Ledentsov further teaches wherein the first reflector (112) is configured to allow at least a portion of the directed light beam to pass through to the one or more optical elements (240
Regarding Claim 6: Birkedal as modified teaches an optical device as set forth in claim 4 as above. The combination of Birkedal and Ledentsov further teaches wherein the first reflector (112) is a Bragg reflector (see Birkedal, Figs.2a-2b as shown above).  
Regarding Claim 7: Birkedal as modified teaches an optical device as set forth in claim 4 as above. The combination of Birkedal and Ledentsov further teaches wherein the second reflector (220) is a metal reflector or a Bragg reflector (see Birkedal, Figs.2a-2b as shown above).  
Regarding Claim 8: Birkedal as modified teaches an optical device as set forth in claim 4 as above. The combination of Birkedal and Ledentsov further teaches wherein the spacer (114/118/119) comprises a semiconductor or a dielectric (see Birkedal, Figs.2a-2b as shown above and ¶ [0072]).  
Regarding Claim 9: Birkedal as modified teaches an optical device as set forth in claim 4 as above. The combination of Birkedal and Ledentsov further teaches wherein the one or more light emitters are within the spacer (114) (see Birkedal, Figs.2a-2b as shown above and ¶ [0066]).
Regarding Claim 10: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the parameter of the directed light beam is a direction of the directed light beam (see Birkedal, Figs.2a-2b as shown above and see Ledentsov, Fig.10 as shown above).  
Regarding Claim 11: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches 
Regarding Claim 12: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the parameter of the directed light beam is a phase of the directed light beam (see Birkedal, Figs.2a-2b as shown above and see Ledentsov, Fig.10 as shown above).  
Regarding Claim 13: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the parameter of the directed light beam is a polarization of the directed light beam (see Birkedal, Figs.2a-2b as shown above and see Ledentsov, Fig.10 as shown above).  
Regarding Claim 14: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the one or more optical elements (240) form a metasurface (note: micro/nano-structure is equivalent to the claimed “metasurface”) (see Birkedal, Figs.2a-3 as shown above, ¶ [0069] - ¶ [0070], and ¶ [0075]). 
Regarding Claim 15: Birkedal as modified teaches an optical device as set forth in claim 1 as above. The combination of Birkedal and Ledentsov further teaches wherein the one or more optical elements (240
Regarding Claim 16: Birkedal discloses a method of forming an optical device (see Birkedal, Figs.2a-2b as shown above and ¶ [0001]), the method comprising: 
forming a radiation collimator (112/114/116/220) configured to generate a directed light beam based on omni-directional light emission (see Birkedal, Figs.2a-2b as shown above and ¶ [0066]); and 
forming one or more optical elements (the micro/nano-structure of the dielectric top-mirror 240 is equivalent to the claimed “optical elements”) configured to change a parameter of the directed light beam (see Birkedal, Figs.2a-3 as shown above, ¶ [0069] - ¶ [0070], and ¶ [0075]). 
Note: the claimed and prior art products are identical or substantially identical in structure; therefore, the claimed functional limitation is an inherent characteristic of the prior art.
The discovery of a previously unappreciated property of a prior art, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Birkedal is silent upon explicitly disclosing wherein the radiation collimator is a resonant cavity light emitting diode (RCLED); 
wherein the radiation collimator comprises one or more light emitters, the one or more light emitters being quantum dots or luminescent molecules configured to generate the omni-directional light emission; and 
wherein the omni-directional light emission is incoherent.
Before effective filing date of the claimed invention the disclosed wherein the radiation collimator to be a resonant cavity light emitting diode (RCLED); 

For support see Ledentsov, which teaches wherein the radiation collimator (900) is a resonant cavity light emitting diode (RCLED) (see Ledentsov, Fig.10 as shown above, ¶ [0002], ¶ [0049], and ¶ [0102]); 
wherein the radiation collimator (900) comprises one or more light emitters, the one or more light emitters being quantum dots or luminescent molecules configured to generate the omni-directional light emission (see Ledentsov, Fig.10 as shown above, ¶ [0020], ¶ [0049], ¶ [0055], ¶ [0060], ¶ [0098], and ¶ [0102]); and 
wherein the omni-directional light emission is incoherent (see Ledentsov, Fig.10 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Birkedal prior art radiation collimator (112/114/116/220) with Ledentsov radiation collimator (900) known to provide an ultrafast way to modulate the intensity of an optoelectronic device, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 17: Birkedal as modified teaches a method of forming an optical device as set forth in claim 16 as above. The combination of Birkedal and Ledentsov further teaches wherein forming an optical coupler (note, the structure of bottom portion of micro/nano-structure of the dielectric top-mirror 240 and the top portion of top mirror 220 is equivalent to the claimed “optical coupler”) micro/nano-structure of the dielectric top-mirror 240) (see Birkedal, Figs.2a-2b as shown above and see Ledentsov, Fig.10 as shown above).  
Note: the claimed and prior art products are identical or substantially identical in structure; therefore, the claimed functional limitation is an inherent characteristic of the prior art.
The discovery of a previously unappreciated property of a prior art, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.
Regarding Claim 18: Birkedal as modified teaches a method of forming an optical device as set forth in claim 16 as above. The combination of Birkedal and Ledentsov further teaches wherein the radiation collimator (112/114/116/220) comprises: 
a first reflector (112) (see Birkedal, Figs.2a-2b as shown above); 
a second reflector (220) (see Birkedal, Figs.2a-2b as shown above); and 
a spacer (114) between the first reflector (112) and the second reflector (220) (see Birkedal, Figs.2a-2b as shown above); 
wherein the first reflector (112), the second reflector (220), and the spacer (114) form a resonant cavity (see Birkedal, Figs.2a-2b as shown above). 
Regarding Claim 19: Birkedal as modified teaches a method of forming an optical device as set forth in claim 18 as above. The combination of Birkedal and Ledentsov further teaches wherein forming the one or more light emitters (116) within the spacer (114
Regarding Claim 20: Birkedal as modified teaches a method of forming an optical device as set forth in claim 16 as above. The combination of Birkedal and Ledentsov further teaches wherein the one or more optical elements (240) form a metasurface (note: micro/nano-structure is equivalent to the claimed “metasurface”) (see Birkedal, Figs.2a-3 as shown above, ¶ [0069] - ¶ [0070], and ¶ [0075]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896